Citation Nr: 0533576	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple lipomata, to include as a result of herbicide 
exposure.

2.  Entitlement to service connection for tinea pedis, to 
include as a result of herbicide exposure.

3.  Entitlement to an initial compensable disability rating 
for tinea cruris/corporis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from January 1962 to March 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The RO, in pertinent part, denied 
service connection for tinea pedis and multiple lipomata, to 
include as secondary to Agent Orange exposure.  As will be 
explained in greater detail below, the veteran's claim for 
multiple lipomata has been recharacterized as it appears on 
the cover page of the instant decision.

The February 2002 decision awarded service connection for 
tinea cruris/corporis and assigned a noncompensable rating 
from September 2000.  The veteran is appealing the original 
assignment of the noncompensable evaluation and thus, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).
      
The claim for an initial compensable rating for tinea 
cruris/corporis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Veteran's 
Benefits Administration, Appeals Management Center (VBA AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Evidence submitted since a November 1996 rating decision, 
which denied reopening a claim for service connection for 
multiple lipomata, was not previously submitted to agency 
decision makers; however, does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative and redundant, and which by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no competent medical evidence showing that the 
veteran has any of the disorders specifically listed at 38 
C.F.R. § 3.309(e).

4.  Tinea pedis is not related to any incident of military 
service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  Evidence received since the final November 1996 rating 
determination wherein the RO denied reopening the veteran's 
claim of entitlement to service connection for multiple 
lipomata is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.302, 20.1103 (2005).

3.  The criteria for the establishment of service connection 
for tinea pedis, to include as a result of herbicide exposure 
are not met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2001 prior to the initial 
decision on the claims in February 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the February 2001 
letter as to what kinds of evidence was needed to 
substantiate his claims for service connection for tinea 
pedis and multiple lipomata.  The veteran was informed that 
evidence towards substantiating his claim would be evidence 
that showed his disabilities began in service, he currently 
had the disabilities claimed, and the current disabilities 
were related to service. 

With regard to the information and evidence that VA would 
seek to provide in the claim for service connection for 
multiple lipomata, the Board notes that the burden is on the 
claimant to come forth with new and material evidence to 
reopen a previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  However, the RO did 
inform the veteran in the February 2001 letter that it would 
assist him in obtaining medical evidence or reports that he 
provided enough information about to enable VA to obtain such 
evidence.  

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  

Service medical and personnel records, reports of VA 
examination, and VA outpatient treatment records have been 
obtained in support of the claims on appeal.  The veteran had 
the opportunity to present oral testimony in support of his 
claim, but declined in his substantive appeal.  See VA Form 9 
received in August 2003.   

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Requirements for Service Connection and to Reopen a Claim for 
Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

A.  Reopening a Claim for Service Connection for Multiple 
Lipomata  

The veteran seeks to reopen a claim for service connection 
for multiple lipomata, last denied by the RO in November 
1996.  Having carefully considered the evidence of record in 
light of the applicable law, the Board finds that evidence 
sufficient to reopen the claim has not been obtained and the 
claim will be denied.  

The record indicates that in its November 1996 rating 
decision, the RO denied reopening the veteran's claim for 
service connection for a skin condition, on the basis that 
the evidence received failed to establish any relationship 
between one incident of lipoma during service and the 
multiple lipomata diagnosed upon VA examination in November 
1984.  The RO also determined that there was no evidence that 
multiple lipomata were associated with herbicide exposure.  
Of record at the time of the November 1996 rating decision, 
the veteran's service personnel records, which revealed he 
was awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.   
His service medical records show a one-centimeter lipoma was 
excised from the veteran's right lower quadrant in May 1967.  
The remainder of the veteran's service medical records was 
devoid of any recurrence of the lipoma.  The November 1980 
separation examination was similarly negative. 

Upon VA examination in November 1984, the veteran had 
approximately 15 lipomata on his posterior and anterior trunk 
area.  They were nontender and freely movable.

Evidence submitted subsequent to the November 1996 rating 
decision includes a February 2001 VA examination, which was 
devoid of complaints or findings of multiple lipomata.  VA 
outpatient treatment records dated between 2000 and 2001 were 
also negative.

Though the evidence submitted since the November 1996 rating 
decision is "new" in the sense that it was not previously 
of record, it is not material because, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  Concerning this, the Board notes that there 
still is no evidence of record that establishes any 
relationship between the single excision of a lipoma in 1967 
and the multiple lipomata found upon VA examination in 
November 1984.  There is also no evidence that multiple 
lipomata are associated with herbicide exposure. The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).    

While the veteran contends that his multiple lipomata are a 
result of exposure to herbicides, his own statements about 
this medical matter do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the Board concludes that the 
evidence submitted since the November 1996 rating decision is 
not new and material evidence, and therefore, the claim for 
service connection for multiple lipomata is not reopened.  
See 38 C.F.R. § 3.156(a).  

B.  Service Connection for Tinea Pedis

The veteran is seeking service connection for tinea pedis 
that he contends he developed as result of exposure to 
herbicides. The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
United States Court of Appeals for Veterans Claims holding in 
McCartt, supra).  These statutory provisions became effective 
on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is 
not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam.  However, to date, the medical evidence does not 
indicate that he has been diagnosed with any one of the 
presumptive diseases enumerated by the Secretary pursuant to 
the statute.  Thus, service connection for tinea pedis is not 
warranted on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309. 

The veteran's service medical records are wholly devoid of 
any complaints of or findings for tinea pedis during the 
veteran's service.  Tinea pedis was first diagnosed in 2000, 
some 19 years after the veteran's separation from active 
military service

With regard to the 19-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
tinea pedis.  The absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that tinea pedis is the result of the veteran's active 
service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of tinea pedis between the period of active duty and 
2000 is itself evidence which tends to show that tinea pedis 
did not have its onset in service or for many years 
thereafter and is not the result of service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of tinea pedis, there 
is no evidence of record to substantiate the critical second 
and third components of the Guiterrez inquiry, as enumerated 
above.  The service medical and personnel records do not 
support a finding of a tinea pedis during the veteran's 
active duty service.  Moreover, there are no opinions of 
record that tinea pedis is related to the veteran's active 
duty service on any basis.

The veteran maintains that he suffers from tinea pedis as a 
result of his active military service.  However, the veteran 
has submitted no medical evidence, except his opinions 
contained in various statements, to establish that tinea 
pedis is related to his military service.  His statements are 
not competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

There is an overwhelming lack of support in the medical 
evidence in favor of the veteran's claim, either under the 
statutory presumption or on a direct etiological nexus to 
service.  Since service connection cannot be granted for a 
disability that is not shown to be related to service, the 
Board must accordingly find that a claim for service 
connection for tinea pedis, to include as result of herbicide 
exposure, is denied.

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

New and material evidence not having been submitted, the 
claim for service connection for multiple lipomata is not 
reopened, and to this extent, the appeal is denied.

Entitlement to service connection for tinea pedis, to include 
as a result of exposure to herbicides, is denied.


REMAND

The veteran has also argued that he is entitled to an initial 
compensable rating for tinea cruris/corporis.  Specifically, 
he contends that the condition is severe at times and will 
not heal.  A preliminary review of the claims folder reveals 
the matter is not ready for appellate disposition. 



Reason for Remand: Notification of Change in Rating Criteria 
for Evaluating Skin Disorders.  The veteran's tinea 
cruris/corporis has been rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2002).  Under this 
code section, dermatophytosis was rated as eczema with 
slight, if any, exfoliation, exudation or itching, on a 
nonexposed surface or small area. 

During the pendency of this claim, the rating criteria for 
evaluating skin disorders was amended, effective from August 
30, 2002.  See 67 Fed. Reg. 147, 49590-49599 (July 31, 2002).   
Under revised criteria the veteran's tinea cruris/corporis 
would be rated under Diagnostic Code 7806 for dermatitis or 
eczema covering less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and no more 
than topical therapy required during the past 12-month 
period.  38 C.F.R. § 4.118 (2005).  

In the instant case, the veteran has not been provided notice 
of the regulation changes, nor has he been given the 
opportunity to submit additional evidence or argument in 
support of his claim.  As the Board intends to rely on the 
new law, which has not been considered by the agency of 
original jurisdiction, and such consideration could result in 
a denial of the appeal; the Board must notify the veteran and 
his representative of its intent to do so.  38 C.F.R. 
§ 20.903(c).

Reason for Remand: Outstanding VA Outpatient Treatment 
Records.  In VA Form 21-4138, Statement in Support of Claim, 
received by the RO in August 2002, the veteran indicated that 
evidence of the severity of his tinea cruris/corporis was 
contained in the "latest medical records at VAMC 
Lexington."  The Board notes the last VA outpatient 
treatment notes of record are dated in 2001.  

VA is deemed to have constructive knowledge of these records 
and, as such they are considered to be evidence that is of 
record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . .").  Thus, upon remand VBA AMC 
should obtain any outstanding VA treatment records from the 
Lexington VA Medical Center (VAMC), to include those dated 
between 2001 and the present. 

Reason for Remand: VA Examination.  The veteran has not been 
provided a VA examination in connection with his increased 
rating claim.  The Schedule for Rating Disabilities is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  38 C.F.R. § 4.1.  
For the application of this schedule, accurate and fully 
descriptive medical examinations are required.  Id.  
Therefore, once the development above has been completed, a 
VA examination that takes into account the new skin criteria 
highlighted above is necessary in order to evaluate the 
veteran's current level of impairment.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC should notify the veteran 
that the rating criteria for evaluating 
skin disorders were amended, effective 
from August 30, 2002.  See 67 Fed. Reg. 
147, 49590-49599 (July 31, 2002).  A copy 
or summary of the regulation changes must 
be attached.  The VBA AMC should inform 
the veteran that he is not required to 
submit any information or evidence to 
substantiate his claim but that he may 
submit, if he chooses to do so, medical 
evidence showing that his skin disorder 
meets the requirements for a compensable 
rating shown by the rating criteria.  In 
addition, the VBA AMC should inform the 
veteran that the evidence that VA will 
obtain for the veteran to attempt to 
substantiate his claim for compensable 
rating consists of medical reports that 
the veteran tells VA about and provides 
enough information about so that VA can 
obtain them; VA treatment reports; and a 
VA examination.
2.  The VBA AMC should obtain all 
outstanding treatment reports from the 
Lexington VAMC, specifically those dated 
between 2001 and the present.

3.  If VBA AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A (b) (2).

4.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a dermatology examination to 
determine the severity of the residuals 
of the veteran's tinea cruris/corporis.  
The claims file must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should be 
provided with the following instructions: 
the examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

Please ask the examiner to provide 
opinions as to whether the veteran's 
tinea cruris/corporis is manifested by:
a)	Exfoliation, exudation or itching, if 
involving an exposed surface or 
extensive area;
b)	Exudation, or itching constant, 
extensive lesions, or marked 
disfigurement; 
c)	ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant;
d)	at least 5 percent, but less than 20 
percent, of the entire body, or at 
least 5 percent, but less than 20 
percent of exposed areas affected, or 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the past 12-month period;
e)	20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are 
affected, or systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
for a total duration of six weeks or 
more, but not constantly, during the 
past 12 month period; or
f)	More than 40 percent of the entire 
body or more than 40 percent of 
exposed areas affected, or constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required 
during the past 12-month period.

Please request that the examiner provide 
all rationale for any opinions expressed.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the benefits 
requested on appeal are not granted to 
the veteran's satisfaction, the VBA AMC 
should issue a Supplemental Statement of 
the Case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue currently on appeal. A reasonable 
period of time for a response should be 
afforded.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


